COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-468-CV
 
 
IN RE HOWARD M.
ROSENSTEIN                                               RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and motion for
reconsideration of relator=s
request for emergency relief and/or relator=s second
request for emergency temporary relief and is of the opinion that relief should
be denied.  Accordingly, relator's
petition for writ of mandamus and motion for reconsideration of relator=s
request for emergency relief and/or relator=s second
request for emergency temporary relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL B:   DAUPHINOT, LIVINGSTON,
and HOLMAN, JJ.
 




DELIVERED: 
January 4, 2007




    [1]See
Tex. R. App. P. 47.4.